DMP:FJN/SKW
F. #2020R00621

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                  1:20-cr-00454(AMD)(PK)
---------------------------X

UNITED STATES OF AMERICA                               INDICTMENT

      - against-                                       Cr. N o . - - - - - - - - - - -
                                                       (T. 18, U.S.C., §§ 641, 98l(a)(l)(C),
JEREMY TRAPP,                                           1014, 1343, 2 and 3551 et seq.; T. 21,
                                                        U.S.C., § 853(p); T. 28, U.S.C., §
                        Defendant.                      2461(c))

--------------------------:-X

THE GRAND JURY CHARGES:

                                        COUNT ONE
                                        (Wire Fraud)

              1.      In or about and between June 2020 and July 2020, both dates being

approximate and inclusive, within the Eastern District ofNew York and elsewhere, the

defendant JEREMY TRAPP, together with others, did knowingly and intentionally devise a

scheme and artifice to defraud the Small Business Administration ("SBA"), and to obtain

money and property from the SBA by means of one or more materially false and fraudulent

pretenses, representations and promises, and for the purpose of executing such scheme and

artifice, did transmit and cause to be transmitted, by means of wire communications in

interstate commerce, writings, signs, signals, pictures and sounds, to wit: an electronic

transmission on or about June 18, 2020, of a :fraudulent Economic Injury Disaster Loan

Program loan application.

              (Title 18, United States Code, Sections 1343, 2 and 3551 et seq.)
                                                                                               2


                                       COUNT TWO
                               (Theft of Government Property)

              2.     In or about July 2020, within the Eastern District of New York and

elsewhere, the defendant JEREMY TRAPP, together with others, did knowingly and

willfully (i) steal, purloin and knowingly convert to his own use and the use of another,

money belonging to the United States and to a department and agency thereof, to wit:

Economic Injury Disaster Loan Program assistance provided by the SBA via the United

States Treasury, the aggregate value of which exceeded $1,000, and (ii) receive, conceal and

retain the same with intent to convert it to his own use and gain, knowing it to have been

stolen, purloined and converted.

               (Title 18, United States Code, Sections 641, 2 and 3551 et seq.)

                                      COUNT THREE
                   (False Statement to the Small Business Administration)

              3.      In or about and between June 2020 and July 2020, both dates being

approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendant JEREMY TRAPP, together with others, did knowingly and intentionally make one

or more materially false statements and reports for the purpose of influencing the action of

the SBA, in connection with an application, advance, discount, purchase, purchase

agreement, repurchase agreement, commitment and loan, to wit: a fraudulent Economic

Injury Disaster Loan Program loan application, in that TRAPP falsely stated and reported

that he was the sole proprietor of a commercial car wash business, that the car wash business

was located at his residence, and that the car wash business had 10 employees and gross

revenues of $150,000 for the 12 months prior to the COVID 19 pandemic, when in fact as
                                                                                                    3


TRAPP well knew and believed, TRAPP never operated a commercial car wash business, let

alone one that employed 10 persons and had $150,000 in gross revenue.

               (Title 18, United States Code, Sections 1014, 2 and 3551. et seq.)

                             CRIMINAL FORFEITURE ALLEGATION

               4.      The United States hereby gives notice to the defendant that, upon his

conviction of any of the offenses charged herein, the government will seek forfeiture in

accordance with Title 18, United States Code, Section 981(a)(l)(C) and Title 28, United

States Code, Section 2461 (c), which require any person convicted of such offenses to forfeit

any property, real or personal, constituting, or derived from, proceeds obtained directly or

indirectly as a result of such offense.

               5.     If any of the above-described forfeitable property, as a result of any act

or omission of the defendant:

                       (a)     cannot be located upon the exercise of due diligence;

                       (b)     has been transferred or sold to, or deposited with, a third party;

                       (c)     has been placed beyond the jurisdiction of the court;

                       (d)     has been substantially diminished in value; or

                       (e)     has been commingled with other property which cannot be

divided without difficulty;
                                                                                                   4

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),

to seek forfeiture of any other property of the defendant up to the value of the forfeitable .

property described in this forfeiture allegation.

               (Title 18, United States Code, Section 98l(a)(l)(C); Title 21, United States

Code, Section 853(p); Title 28, United States Code, Section 2461 (c))


                                                                  A TRUE BILL



                                                        ~RS~



SETH D. DuCHARME
ACTING UNITED STATES ATTORNEY
EASTERN DISTRICT OF NEW YORK
F.#: 2020R00621
FORM DBD-34       No.
JUN. 85
                                        UNITED STATES DISTRICT COURT

                                          EASTERN District ofNEW YORK

                                              CRIMINAL DIVISION

                                        THE UNITED STATES OF AMERICA

                                                      vs.

                                                JEREMY TRAPP,

                                                                                 Defendant.
                                              INDICTMENT
                   (T. 18, U.S.C., §§ 641, 981(a)(l)(C), 1014, 1343, 2 and 3551 et~.; T.
                               21, U.S.C., § 853(p); T. 28, U.S.C., § 2461(c))



                                                     2-nrn, ff:)       ~
                                 b
                        A true
                                  ·11
                                  I •               a~-----                      Foree.erso
                                                                                              n



                  Filed in open court this _________________ day,

                  of _ · ---------- A.D. 20 ____ _

                                                                                       Clerk

                  Ba~$ ___________________________________ _


                   Francisco!. Navarro and Sara K. Winik, Assistant United States Attorneys
                                              (718) 254-7000
